Electronically Filed
                                                       Supreme Court
                                                       SCEC-XX-XXXXXXX
                                                       24-AUG-2020
                                                       02:38 PM



                         SCEC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              KHISTINA CALDWELL DEJEAN, Plaintiff,

                               vs.

               SCOTT T. NAGO, in his capacity as
      Chief Election Officer, State of Hawai#i, Defendant.


                       ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
   (By: Recktenwald, C.J., Nakayama, McKenna and Wilson, JJ.,
    and Circuit Judge Eddins, assigned by reason of vacancy)

          Upon consideration of plaintiff Khistina Caldwell

DeJean’s motion for reconsideration filed on August 20, 2020,

the papers in support, and the records and files herein,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai#i, August 24, 2020.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Michael D. Wilson

                              /s/ Todd W. Eddins